Title: From George Washington to Henry Knox, 17 August 1782
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir
                     Head Quarters 17th August 1782
                  
                  Annexed you have extracts from a letter of the 12th, from the Secretary at War, relating to the proposed arrangement of the office of Feild Commissary of Military Stores.  It being a matter intimately connected with your department, I would be glad of your opinion, and that as early as possible, that I may frame my answer without loss of time.
                  That we may make a regulation, as nearly as may be, consonant to the wishes and opinions of the Brigadier’s and officer’s commanding Brigades, keeping in view what seems now the grand object—Oconomy—it might be well for you to consult them after you have digested your own thoughts upon the matter.  I am Dear Sir yr most obt Servt
                  
                                       
                            
                            Go: Washington
                        